Citation Nr: 1550342	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.  

2.  Entitlement to an initial increased rating for allergic rhinitis with sinusitis, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962, and from April 1962 to December 1979.

These matters came to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to service connection for peripheral neuropathy, and granted entitlement to service connection for chronic allergic rhinitis with sinusitis, assigning a 10 percent disability rating, effective August 6, 2010.  

The Veteran testified at a Board hearing in March 2014; the transcript is of record.

These matters were remanded in March 2015.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and a heart disability have been raised by the record in an April 2015 and August 2015 submissions, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See 04/01/2015 VBMS entry, VA 21-526EZ, Fully Developed Claim (Compensation); see 08/13/2015 VBMS entry, VA 21-526EZ, Fully Developed Claim (Compensation).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Allergic rhinitis has not been manifested by nasal polyps.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for allergic rhinitis with sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In October 2010, a VCAA letter was sent to the Veteran with regard to his claim of service connection for allergic rhinitis.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appeal of a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issue was identified, the undersigned emphasized the need for evidence supporting a worsening of his service-connected disability.  There was a discussion of possible evidence that could substantiate the claim.  Thereafter, the issue was remanded for another VA examination to assess the severity of his condition.

All necessary development has been accomplished, to include substantial compliance with the Board Remand (see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)), and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains the Veteran's service treatment records and post-service treatment records, and lay statements and testimony from the Veteran and his spouse.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in April 2011 and June 2015 pertaining to his allergic rhinitis.  The examination reports are collectively thorough and contain sufficient information to decide the issue.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the initial increased rating issue on appeal.

Initial increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  38 C.F.R. § 4.97.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps as well.  Id.

Pursuant to Diagnostic Code 6522, the Board has determined that a 30 percent disability rating is not warranted for allergic rhinitis, as the objective medical evidence has not shown that the Veteran has allergic rhinitis with polyps.  In April 2011, the Veteran underwent a VA examination wherein the examiner found no nasal polyps present.  Likewise, the June 2015 VA examination report reflects that he does not have polyps.  The treatment records on file do not reflect findings of polyps.  It is clear that the Veteran's condition is manifested by congestion, drainage, and nasal obstruction without polyps.  Thus, the 10 percent rating adequately compensates him for his symptomatology associated with allergic rhinitis.  

The Board has also given consideration to the rating criteria for sinusitis, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510 (sinusitis, pansinusitis, chronic); however, the medical evidence of record does not reflect incapacitating episodes due to his allergic rhinitis with sinusitis nor more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  The April 2011 VA examination report reflects no incapacitating episodes and one non-incapacitating episode per year with headache, fever, purulent drainage, and sinus pain.  At the time of the June 2015 VA examination, there was no evidence of sinusitis and imaging studies were negative.  The examiner also noted that there had been no history of complications from sinusitis nor history of surgical treatment.  Thus, there is no basis for the assignment of a 30 percent rating for sinusitis.  

In sum, the evidence does not support a disability rating in excess of 10 percent for allergic rhinitis with sinusitis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present with regard to the issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder.  The current rating discussed hereinabove is adequate to fully compensate the Veteran for his symptoms.  

The Veteran and his representative have not alleged during the appeal period that such evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for this service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic code.  Accordingly, referral for extraschedular consideration is not for application here.  

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

There is no assertion from the Veteran that his allergic rhinitis with sinusitis has any effect on his ability to maintain employment, thus the issue of entitlement to a total disability rating due to individual unemployability (TDIU) need not be addressed at this juncture.  


ORDER

Entitlement to a disability rating in excess of 10 percent for allergic rhinitis with sinusitis is denied.


REMAND

The issue of entitlement to service connection for peripheral neuropathy was remanded in March 2015 to afford the Veteran a VA examination based on his lay assertions that his believes his neuropathy, bilateral lower extremities, is due to activity such as jumping out of trucks during service.  04/04/2014 Virtual VA entry, Hearing Transcript at 8.  

In June 2015, the Veteran underwent a VA examination wherein the examiner diagnosed idiopathic polyneuropathy that was not connected to military service.  Such opinion does not contain a rationale for the negative opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the examiner did not acknowledge the Veteran's reports of jumping out of trucks.  The Appeals Management Center (AMC) continued the denial based on the definition of idiopathic - having no underlying etiology.  See 09/30/2015 VBMS entry, Supplemental Statement of Case (SSOC) at 15.  VA, however, is prohibited from substituting its own unsubstantiated medical opinions from that of medical experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA examiner review the Virtual folders and respond to the following:

Is idiopathic polyneuropathy, lower extremities, at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include his in-service experiences, to include jumping out of trucks, sitting in the cramped compartment of the truck, and/or wearing tight boots? 

Please provide reasons for the opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

An examination should be scheduled only if deemed necessary by the VA examiner.

2.  After completion of the above, review the expanded record and readjudicate the service connection issue.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


